              Case 20-10256-KBO           Doc 116      Filed 02/14/20      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re                                     )                    Chapter 11
                                          )
                         1
EARTH FARE, INC., et al.                  )                    Case No. 20-10256 (KBO)
                                          )
                                          )                    (Jointly Administered)
                  Debtors.                )
__________________________________________)

                         NOTICE OF APPEARANCE AND
                  REQUEST FOR NOTICES AND SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Domicor L.L.C. (“Landlord”), creditor and party in

interest in the above-captioned cases, hereby appears by its counsel, Cooch and Taylor, P.A. and

such counsel hereby enters its appearance pursuant to section 1109(b) of the 11 U.S.C. §§ 101-

1532 (as amended and applicable hereto, the “Bankruptcy Code”) and Federal Rule of Bankruptcy

Procedure 9010(b) (the “Bankruptcy Rules”); and such counsel hereby requests, pursuant to

Bankruptcy Rules 2002, 3017, and 9007 and sections 342 and 1109(b) of the Bankruptcy Code,

that copies of all notices and pleadings given or filed in the above-captioned cases be given and

served upon the following persons at the following address, including email addresses, telephone,

and facsimile numbers:

                               Robert W. Pedigo, Esquire
                               R. Grant Dick IV, Esquire
                               COOCH AND TAYLOR P.A.
                               The Nemours Building
                               1007 N. Orange Street, Suite 1120
                               Wilmington, DE 19801
                               Telephone: (302) 984-3832
                               Facsimile: 302-984-3939
                               Email: rpedigo@coochtaylor.com
                               Email: gdick@coochtaylor.com


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing
address for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
              Case 20-10256-KBO          Doc 116     Filed 02/14/20     Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes, without

limitation, any notice, application, complaint, demand, hearing, motion, petition, plan and

disclosure statement, pleading or request, whether formal or informal, written or oral, and whether

transmitted or conveyed by mail, delivery, telephone, telegraph, telex, courier service, hand-

delivery, electronic mail, internet or otherwise filed or made with regard to the above-captioned

cases and proceedings related thereto.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Notices and Papers shall not be deemed or construed to be a waiver of (a) Landlord’s rights (i) to

have final orders in non-core matters entered only after de novo review by a District Judge, (ii) to

trial by jury in any proceeding so triable in these cases or in any case, controversy, or proceeding

related to these cases, and (iii) to have the District court withdraw the reference in any matter

subject to mandatory or discretionary withdrawal, or (b) any other rights, claims, actions, setoffs,

or recoupments to which Landlord is or may be entitled, in law or in equity, all of which rights,

claims, actions, defenses, setoffs, and recoupments, Landlord expressly reserves.

Dated: February 14, 2020                             COOCH AND TAYLOR P.A.
       Wilmington, Delaware

                                                     /s/ Robert W. Pedigo
                                                     Robert W. Pedigo (Del. No. 4047)
                                                     R. Grant Dick IV (Del. No. 5123)
                                                     The Nemours Building
                                                     1007 N. Orange Street, Suite 1120
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 984-3800
                                                     Email: rpedigo@coochtaylor.com
                                                     Email: gdick@coochtaylor.com

                                                     Attorneys for Domicor, L.L.C.
